EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vignesh Ramachandran on 1/25/2021.
The application has been amended as follows: 
In the claims:
claims 1–11 are canceled;
in claim 12's line 17, delete "experiences" and insert --experience--;
in claim 12's line 21, after "the part" insert -- of the radiation--;
in claim 23's line 3, delete "{page 7, IV-V i.c.w. page 8, IV, Fig. 2}".

Reasons for Allowance
Claims 12–27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 12, the primary reason for allowing independent claim 12 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein part of the radiation used for curing the curable material and reflected from the molding tool is coupled out by a ray-splitting element comprised by the optical channel and the part coupled out is imaged onto an image sensor to control the radiation curing the curable material. 

WIPPERMANN discloses a method of manufacturing a structure made of a curable material by means of molding, the method comprising (see reproduction of WIPPERMANN’s Figures 3 and 7 below and ¶39): 

    PNG
    media_image1.png
    502
    842
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    548
    585
    media_image2.png
    Greyscale

arranging a molding tool (310) above a surface (330; ¶39) such that the curable material abuts on the surface and a molding surface, the molding surface being arranged towards the surface of the molding tool in a region (340) between the molding tool and the surface and such 
irradiating the curable material in the region in a locally varying manner such that the curable material cures at different speeds laterally along the surface and shrinking when curing the curable material is compensated by the further curable material (¶39’s “method 100 includes a second step 120 of irradiating the curable material 320 in a locally varying manner in the region 340, so that the curable material 320 cures at different speeds in a laterally varying manner, and so that shrinkages occurring during curing of the curable material 320 may be readily compensated for by the additional curable material 321”), wherein irradiating in the locally varying manner is performed from a side of the molding tool opposing the molding surface and through the molding tool (see Figure 7);
wherein irradiating in the locally varying manner is performed by means of a ray (See Figure 7’s ///// region corresponding to the "illuminated region" evidenced in Figure 3) crossing an optical channel (350; ¶45–46) arranged between a radiation source emitting radiation and the molding tool (¶46; see also discussion of “influencing amplitude of transmission” in ¶49); 
However, WIPPERMANN fails to disclose that the ray is focused by a ray-shaping optical element so as to experience ray focusing while crossing the optical channel and wherein part of radiation used for curing the curable material and reflected from the molding tool is coupled out (assumed directed out) by a ray-splitting element comprised by the optical channel and the part coupled out is imaged onto an image sensor to control the radiation curing the curable material.
YASUKOCHI teaches wherein an optical channel (See generally Figure 3 ) is arranged between a radiation source (71, 72 and 51; ¶97) and photocurable resin (1) such that the ray 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate YASUKOCHI’s teachings with WIPPERMANN’s disclosure and so arrive at the ray is focused by a ray-shaping optical element so as to experience ray focusing while crossing the optical channel (as taught by YASUKOCHI at  ¶72–75).
As Applicant persuasively argues, the part of the radiation coupled out in YASUKOCHI's teachings is radiation from a separate radiation source and is not "part of the radiation used for curing the curable material." (see page 15 of Applicant's remarks filed on 10/20/2020).  
Therefore YASUKOCHI, fails to teach wherein part of the radiation used for curing the curable material and reflected from the molding tool is coupled out by a ray-splitting element comprised by the optical channel and the part coupled out is imaged onto an image sensor to control the radiation curing the curable material. 
US Patent No. 7789647 teaches wherein part of the radiation used for curing the curable material and reflected from the molding tool is coupled out by a ray-splitting element (Figure 1, 124) comprised by the optical channel (Figure 1) and the part coupled out is imaged onto an image sensor (125/102/106; 7: 12–24). However, this information is used to determine measure the compression state of the mold against the resist on a wafer (7:12–24) and is not used to 
US Patent No. 20120292801 is similar to that above (see Figure 1) but the light coupled out is used to align a mold and wafer with respect to one another (¶64).
A subsequent search failed to return a reference which would remedy the above deficiencies.
 Therefore, the primary reason for allowing claim 12 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein part of the radiation used for curing the curable material and reflected from the molding tool is coupled out by a ray-splitting element comprised by the optical channel and the part coupled out is imaged onto an image sensor to control the radiation curing the curable material. 
Claims 13–27 are allowed for the same reasons via their dependency on claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Claim(s) 22 and 23 was/were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Examiner asserts that claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The rejection(s) made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the Non-Final Rejection, mailed 6/26/2020, is/are moot and withdrawn. 

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 16 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Examiner would like to thank the Applicant providing greater explanation surrounding this issue (see bottom of page 12 and extending onto page 13 of Applicant's remarks filed on 10/20/2020). The below clarification renders the previous rejection moot:

    PNG
    media_image3.png
    380
    757
    media_image3.png
    Greyscale

(reproduction from page 13 of Applicant's remarks filed on 10/20/2020). The rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 6/26/2020, is/are moot and withdrawn. 
Claim Rejections - 35 USC § 103


Therefore, the above referenced rejection(s) under 35 U.S.C. 103 in the Non-Final Rejection, mailed 6/26/2020, is/are withdrawn. 
Claims 12–27 are allowed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743